In this case the chancellor laid it down as a settled practice of the court that a commission for the examination of witnesses in chancery may be returned by the commissioners by mail, unless there is a special order to the contrary. That each of the commissioners, after the sealing up of the commission and the depositions taken by them, should sign his name upon the outside of the package in his own proper handwriting. That the commissioners are only authorized to take the depositions of the witnesses named in the commission; consequently if a mistake is made in the nameof a witness in the commission, his deposition cannot be read. Ordered, that complainants be permitted to read the depositions of all the witnesses except I. Ilnrd; and, as to him, a new commission to he taken out, unless the defendants consent to the reading of his deposition already taken.